    Case 20-42492          Doc 126       Filed 02/11/21 Entered 02/11/21 16:28:52                Desc Main
                                          Document     Page 1 of 3


    Michael D. Warner (TX Bar No. 00792304)
    Ayala Hassell (TX Bar No. 01009800)
    Benjamin L. Wallen (TX Bar No. 24102623)
    PACHULSKI STANG ZIEHL & JONES LLP
    440 Louisiana Street, Suite 900
    Houston, TX 77002
    Telephone: (713) 691-9385
    mwarner@pszjlaw.com
    ahassell@pszjlaw.com
    bwallen@pszjlaw.com

    Proposed Counsel to the Official Committee of
    Unsecured Creditors


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    In re:                                            § Chapter 11
                                                      §
    SPHERATURE INVESTMENTS LLC,                       § Case No.: 20-42492
    et al.,1                                          §
                                                      §
                             Debtors.                 § Jointly Administered

                        NOTICE OF FILING WITNESS AND EXHIBIT LIST
                              FOR FEBRUARY 16, 2021 HEARING


             The Official Committee of Unsecured Creditors (the “Committee”) hereby submits the

following Witness and Exhibit List for the hearing scheduled on February 16, 2021 at 2:30 p.m.

(CT), in the above-styled, jointly administered bankruptcy cases (the “Bankruptcy Cases”) before

the Honorable Brenda T. Rhoades, United States Bankruptcy Judge, 660 North Central

Expressway, Plano, Texas 75074.

                                                WITNESS LIST

             The Committee may call the following witnesses:



1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
EIN#2220.

61208/0002-21693454v1
 Case 20-42492             Doc 126        Filed 02/11/21 Entered 02/11/21 16:28:52               Desc Main
                                           Document     Page 2 of 3



          1.        Erik Toth, Chief Restructuring Officer, Spherature Investments LLC.

          2.        Thomas A. Montgomery, Member, MCA.

          3.        Any witness listed, offered, or called by any other party, including the Debtors.

          4.        Any witness required for rebuttal or impeachment.

                                                  EXHIBIT LIST

 Exhibit                          Description                       Offered   Objection   Admitted    Disposition
  No.                                                                                                After Hearing
               Amended and Restated Note and Warrant
     1.
               Purchase Agreement, dated December 31, 2019
               Amended and Restated Security Agreement, dated
     2.
               December 31, 2019
               Initial UCC Financing Statement re
     3.        WorldVentures Holdings LLC; Nev. Sec. of State
               Doc. Filing No. 2018006297-2
               UCC Financing Statement Amendment re
               WorldVentures Holdings, LLC name change to
     4.
               Spherature Investments, LLC; Nev. Sec. of State
               Doc. Filing No. 2020131714-7
               Initial UCC Financing Statement re
     5.        Rovia, LLC; Nev. Sec. of State Doc. Filing No.
               2018006298-4
               Initial UCC Financing Statement re
     6.        WorldVentures Marketing Holdings, LLC;
               Nev. Sec. of State Doc. Filing No. 2018006296-0
               Initial UCC Financing Statement re
     7.        WorldVentures Marketplace, LLC;
               Nev. Sec. of State Doc. Filing No. 2018006294-6
               Initial UCC Financing Statement re
     8.        WorldVentures Marketing, LLC;
               Nev. Sec. of State Doc. Filing No. 2018006295-8
               Initial UCC Financing Statement re
     9.        WorldVentures Services, LLC;
               Nev. Sec. of State Doc. Filing No. 2018006293-4
    10.        Declaration of Thomas A. Montgomery
               Any exhibits listed, designated, or offered by any
    11.
               other party.
    12.        Any exhibits necessary for rebuttal.


          The Committee reserves the right to modify, amend or supplement this Exhibit and Witness

List at any time. The Committee reserves the right to ask the Court to take judicial notice of

pleadings, transcripts and/or documents filed in or in connection with these Bankruptcy Cases, to

offer rebuttal exhibits, and to supplement or amend this Witness and Exhibit List at any time prior


                                                          2
61208/0002-21693454v1
 Case 20-42492          Doc 126   Filed 02/11/21 Entered 02/11/21 16:28:52             Desc Main
                                   Document     Page 3 of 3



to the February 16, 2021 Hearing. Designation of any exhibit above does not waive any objections

the Committee may have to any exhibit listed on any other party’s exhibit list.


Dated: February 11, 2021                      Respectfully submitted,

                                              /s/ Michael D. Warner
                                              Michael D. Warner (TX Bar No. 00792304)
                                              Ayala Hassell (TX Bar No. 01009800)
                                              Steven W. Golden (TX Bar No. 24099681)
                                              Benjamin L. Wallen (TX Bar No. 24102623)
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              440 Louisiana Street, Suite 900
                                              Houston, TX 77002
                                              Telephone: (713) 691-9385
                                              Email: mwarner@pszjlaw.com
                                              Email: ahassell@pszjlaw.com
                                              Email: sgolden@pszjlaw.com
                                              Email: bwallen@pszjlaw.com

                                              -And-


                                              Robert J. Feinstein, Esq. (Admitted Pro Hac Vice)
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              780 Third Avenue, 34th Floor
                                              New York, NY 10017
                                              Telephone: (212) 561-7700
                                              Email: rfeinstein@pszjlaw.com

                                              Proposed Counsel for the Official Committee of
                                              Unsecured Creditors



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2021, a true and correct copy of the above
and foregoing has been served on all parties that are registered to receive electronic transmission
through this Court’s CM/ECF filing system in these cases.

                                                      /s/ Michael D. Warner
                                                      Michael D. Warner




                                                 3
61208/0002-21693454v1
